DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species (a) corresponding to claims 1-11 and 13 in the reply filed on 04/14/2022 is acknowledged.
Claims 12 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2022.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 12/10/2020 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Pub. No. US 2004/0042754 A1 to Arima et al. (hereinafter “Arima”).
In re claim 1, Arima discloses an optical fiber circuit board, see Figures 2-7, comprising: 
at least two substrates/resin sheets (28, 34) stacked and spaced apart; 
at least one optical fiber assembly (32), wherein each of the at least one optical fiber assembly (32) is disposed between each adjacent two of the at least two substrates (28, 34); each of the at least one optical fiber assembly (32) comprises at least one optical fiber (32); and 
a bonding layer (30), filled in a remaining space between adjacent two of the at least two substrates (28, 34) apart from a corresponding optical fiber assembly (32) of the at least one optical fiber assembly (32) to fix each of the at least one optical fiber relative to the adjacent two substrates (28, 34).  See paragraphs [0036]-[0044] of Arima for further details. 


In re claim 2, because it is made of rosin, the bonding layer (30) inherently has a solid state under at least one condition of being in a first temperature range and a first pressure range, and inherently has a fluidity under at least one condition of being in a second temperature range and a second pressure range; wherein any temperature value in the first temperature range is equal to or less than any temperature value in the second temperature range.

In re claim 3, the bonding layer (30) is made of rubber elastomer and, therefore, is inherently a thermosetting material or a thermoplastic material.

In re claim 4, the substrate (28 and/or 34) is made of a flexible material (polyimide film).

In re claim 9, as seen in FIG. 4 of Arima, the at least one optical fiber assembly (32) comprises at least one optical fiber (32) arranged in a single layer.

In re claim 11, as seen in FIG. 2 of Arima, each of the at least two substrates (28, 34) that form fiber sheet (26) comprises a substrate body portion and at least one fiber exit opening, each of the at least one fiber exit opening is disposed at an end of the substrate body portion along an extending direction of at least one corresponding optical fiber (32) of the at least one optical fiber; wherein the at least one corresponding optical fiber (32) extends from the fiber exit opening towards fusion splice points (35).

Claim(s) 1, 2, 4, 9-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Pub. No. JP 2002-311252 A to MURAKAMI TAKASHI et al. (hereinafter “Takashi”).  Takashi was provided by applicant(s) with the IDS and included an English translation.
In re claim 1, Takashi discloses an optical fiber circuit board, see Figure 6(c), comprising: 
at least two substrates (3a, 3b) stacked and spaced apart; 
at least one optical fiber assembly (2a, 2b), wherein each of the at least one optical fiber assembly (2a, 2b) is disposed between each adjacent two of the at least two substrates (3a, 3b); each of the at least one optical fiber assembly (2a, 2b) comprises at least one optical fiber (2a, 2b); and 
a bonding layer (41a and/or 41b), filled in a remaining space between adjacent two of the at least two substrates (3a, 3b) apart from a corresponding optical fiber assembly (2a, 2b) of the at least one optical fiber assembly (2a, 2b) to fix each of the at least one optical fiber relative to the adjacent two substrates (3a, 3b).  See the English translation of Takashi for further details. 


In re claim 2, because the bonding layer (41a/41b) is a curable adhesive, it inherently has a solid state under at least one condition of being in a first temperature range and a first pressure range, and inherently has a fluidity under at least one condition of being in a second temperature range and a second pressure range; wherein any temperature value in the first temperature range is equal to or less than any temperature value in the second temperature range.

In re claim 4, the substrate (3a or 3b) is made of a flexible material as mentioned in the English translation of Takashi.

In re claim 9, as seen in Figure 6(c) of Takashi, the at least one optical fiber assembly (2a, 2b) comprises at least one optical fiber (2a or 2b) arranged in a single layer.

In re claim 10, as seen in Figure 6(c) of Takashi, the at least one optical fiber assembly (2a, 2b) comprises a plurality of optical fibers (2a, 2b) stacked and staggered, or stacked and cross-arranged.

In re claim 11, as seen in Figure 6(c) of Takashi, each of the at least two substrates (3a, 3b) comprises a substrate body portion and at least one fiber exit opening, each of the at least one fiber exit opening is disposed at an end of the substrate body portion along an extending direction of at least one corresponding optical fiber (2a) of the at least one optical fiber; wherein the at least one corresponding optical fiber (2a) extends from the fiber exit opening.

In re claim 13, as seen in Figure 6(c) of Takashi, the each of the at least one optical fiber (2a) comprises: a main body portion, disposed in a region covered by corresponding adjacent two substrates (3a, 3b) of the at least two substrates (3a, 3b); and an extending portion, connected to the main body portion and disposed outside the region covered by corresponding adjacent two substrates (3a, 3b) of the at least two substrates (3a, 3b); wherein the optical fiber circuit board further comprises a protective layer (the resin coating disclosed by Takashi in the case of a silica-based optical fiber) wrapped around a periphery of the extending portion.

Claim(s) 1, 2, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Pub. No. JP-2004-126273 A to KOUCHI KOJI (hereinafter “Koji”).  An English translation of Koji is being furnished with this Office action.
In re claim 1, Koji discloses an optical fiber circuit board, see Figure 1, comprising: 
at least two substrates (1a, 2) stacked and spaced apart; 
at least one optical fiber assembly (3), wherein each of the at least one optical fiber assembly (3) is disposed between each adjacent two of the at least two substrates (1a, 2); each of the at least one optical fiber assembly (3) comprises at least one optical fiber (3); and 
a bonding layer (1b), filled in a remaining space between adjacent two of the at least two substrates (1a, 2) apart from a corresponding optical fiber assembly (3) of the at least one optical fiber assembly (3) to fix each of the at least one optical fiber (3) relative to the adjacent two substrates (1a, 2).  See the English translation of Koji for further details. 

In re claim 2, because the bonding layer (1b) is a curable adhesive, it inherently has a solid state under at least one condition of being in a first temperature range and a first pressure range, and inherently has a fluidity under at least one condition of being in a second temperature range and a second pressure range; wherein any temperature value in the first temperature range is equal to or less than any temperature value in the second temperature range.

In re claim 4, the substrate (3a or 3b) is made of a flexible material as seen in Figure 1 of Koji.

In re claim 5, the at least one optical fiber (3) is a common optical fiber, and the bonding layer (1b) is made of acrylic.

In re claims 7 and 8, Koji discloses that a thickness of his bonding layer (1b) is “preferably 5 to 100 μm, and more preferably 20 to 100 μm” and a diameter of the at least one optical fiber (3) is “50 to 500 μm”. Thus, the limitations of claims 7 and 8 are anticipated and/or rendered obvious by Koji.

In re claim 9, as seen in Figure 1 of Koji, the at least one optical fiber assembly (3) comprises at least one optical fiber (3) arranged in a single layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi or Koji as applied to claim 1 above.
In re claim 6, Takashi teaches his bonding layer (41a/41b) is made of at least one of an epoxy resin system while Koji teaches that his bonding layer (1b) is made of acrylic. Thus, Takashi or Koji only differs from claim 6 in that neither teaches their at least one optical fiber is a high temperature optical fiber. High temperature optical fibers, such as metal-coated optical fibers were well-known in the art before the effective filing date. In order to be their fiber circuit board to be used in high temperature applications, a known high temperature optical fiber would have been used as the at least one optical fiber of Takashi or Koji, thereby obtaining the invention specified by claim 6.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain the invention specified by claim 6 in view of Takashi or Koji combined with common knowledge in the art regarding high temperature optical fibers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
April 29, 2022